DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 31, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-3, 9-14, 19-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a radiological imaging device comprising: a roller support system that mounts to the gantry, the roller support system comprising a fixed, cantilever support that includes at least two cantilever members that can be rotated to place the patient in a proper analysis position, as claimed in claim 1.  Claims 2-3 and 9-11 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method of acquiring a radiological image of at least a part of a patient placed in a gantry, the method comprising: mounting a roller support system to the gantry, the roller support system comprising a fixed, cantilever support that includes at least two cantilever members that can be rotated to place the patient in a proper analysis position, as claimed in claim 12.  .  Claims 13-14, 19-20, and 23 are allowed by virtue of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 15, 2022